This is an action to recover $189.88 for lumber, begun before a justice of the peace. Upon appeal, the plaintiff in the Superior Court offered his verified account as prima facie evidence. Laws 1897, ch. 480. But he did not rest there; he went upon the      (174) stand and testified that he had sold the trees to one Proctor under a "parol pledge"; that Proctor had the trees sawed into lumber, which he sold to defendant without paying him for them; that he (plaintiff) notified defendant's agent of his verbal lien, but not till after Price *Page 126 
had bought the lumber of Proctor and given his note for it. That it was after such notice that the defendant moved the lumber. The plaintiff proved his debt against Proctor in bankruptcy.
Plaintiff by his own evidence negatived the prima facie effect of his verified account and showed that there was no privity between himself and the defendant and that there was no lien on the lumber for which the defendant was liable. The defendant could not have more completely rebutted the plaintiff's prima facie case if he had put in evidence. In dismissing the action there was
No error.
Cited: Nall v. Kelly, 169 N.C. 719.
(175)